Title: To George Washington from Brigadier General Anthony Wayne, 30 May 1778
From: Wayne, Anthony
To: Washington, George


                    
                        Dear General
                        Mount Joy [Pa.] 30th May 1778
                    
                    I have not heard whether the Arrangement has yet taken place by which a light Corps was to be formed, your Excellency must have been well Convinced of the Utility as well as Indespensible necessity of such a Corps previous to your Recommendg it to Congress—the time is now arrived when that Corps will be wanted to act in the field—all I wish is to be made one of the Number.
                    I have not often troubled your Excellency with a Requisition of this Nature, nor shou’d I at this time take the liberty—if I thought it would meet your Disaprobation—Altho’ I must Acknowledge that I should feel much easier in that Corps than in my present Situation.
                    but if your Excellency should not think proper to Indulge me I shall Endeavour to do my duty where I now am during the active part of the Campaign. Interim I am with every Sentiment of Esteem yours most Sincerely
                    
                        Anty Wayne
                    
                